UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1505


CHRISTOPHER ROZARIO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 11, 2009              Decided:   March 5, 2009


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner. Gregory G. Katsas, Assistant Attorney
General, Allen W. Hausman, Senior Litigation Counsel, Paul
Fiorino,   Office  of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher        Rozario,        a     native         and        citizen     of

Bangladesh, petitions for review of an order of the Board of

Immigration          Appeals   (“Board”)     dismissing          his     appeal      from    the

immigration          judge’s     denial      of       his    requests         for        asylum,

withholding          of   removal,     and   protection          under    the      Convention

Against Torture.

               In his petition for review, Rozario first challenges

the determination that he failed to establish his eligibility

for    asylum.            He   also    claims     that      he    established            changed

circumstances in Bangladesh to excuse his failure to file his

asylum application within one year of his arrival in the United

States.        We lack jurisdiction to review the determination that

Rozario’s application was untimely filed pursuant to 8 U.S.C.

§ 1158(a)(3) (2006).             See Almuhtaseb v. Gonzales, 453 F.3d 743,

747-48        (6th     Cir.    2006)    (collecting          cases).              Given     this

jurisdictional bar, we cannot review the underlying merits of

Rozario’s asylum claims.

               Rozario also contends that the immigration judge erred

in denying his request for withholding of removal.                                “To qualify

for withholding of removal, a petitioner must show that he faces

a     clear     probability       of    persecution         because          of    his     race,

religion, nationality, membership in a particular social group,

or political opinion.”            Rusu v. INS, 296 F.3d 316, 324 n.13 (4th

                                             2
Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)); see

8   C.F.R.        §    1208.16(b)          (2008).       Based        on   our   review     of    the

record, we find that substantial evidence supports the finding

that Rozario failed to make the requisite showing before the

immigration            court.         We    therefore        uphold        the   denial     of    his

request for withholding of removal.

                  Finally,       we   find       that    substantial         evidence      supports

the Board’s finding that Rozario failed to meet the standard for

relief under the Convention Against Torture.                                     To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country       of        removal.”            8    C.F.R.          §    1208.16(c)(2)        (2008).

Additionally, the petitioner must show that he or she will be

subject to “severe pain or suffering, whether physical or mental

.   .   .    by       or   at   the    instigation           of   or    with     the    consent    or

acquiescence of a public official or other person acting in an

official          capacity.”           8     C.F.R.      §    1208.18(a)(1)            (2008);    see

Saintha v. Mukasey, 516 F.3d 243, 246 & n.2 (4th Cir. 2008).                                       We

find that Rozario failed to make the requisite showing before

the Board.

                  Accordingly, we dismiss in part and deny in part the

petition for review.                  We dispense with oral argument because the

facts       and       legal     contentions        are    adequately         presented      in    the



                                                     3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                            PETITION DISMISSED IN PART
                                                    AND DENIED IN PART




                                    4